DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of composition ADC-108 prepared from compound L-58, and antibody: anti-CD22, in the reply filed on May 31, 2022, is acknowledged.  
The examiner has determined that the elected species is free of the prior art and non-obvious in light thereof.  The search has been expanded and a rejection is set forth below.

Status of the Claims
	Claims 1-35 are pending.  Claims 1-15 and 31-35 read on the elected species.  Claims 16-30 are preliminarily withdrawn.  

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-14, and 31-34 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the elected compound species and those embodied by the instant Specification (i.e., LD-51 through LD59 conjugated to ADC101 through ADC-110), is not considered enabled for those compound species encompassed by Formula (II), including a spacer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  More specifically, the term “linker” in claim 1 is not defined in the Specification other than by function- (i.e., it can be used to link…).
The instant claims refer to “L” linker and/or “Y” as a spacer unit covalently attached to the silvestrol drug moiety that can be used to link one or more silvestrol drug moieties to an (Ab) to form an antibody-drug conjugate (ADC) of Formulas IIa and IIb. See Spec. p49, lines 10-13.  The instant claims are product claims and their potential use is not limiting of the instant claims.  As such, “L” or “Y” are interpreted as any moiety that can covalently attach to the drug moiety.   Table 6 of the instant Specification confirms that these LD51 through LD 59 are the only linkers tested.  Additionally, ADC-101 through ADC-110 are the only drugs tested with these linkers. See Table 6.
Although some examples are provided. As such, the examiner interprets “Y" to include any atom or group of atoms that can link covalently to a drug. This could be as simple as a methylene or as complex as a compound comprising thousands of atoms.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered, with the most relevant factors discussed below.
Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”
In the instant case, the claimed invention pertains to compounds of Formula (II), which are alleged by the Specification to include a silvestrol-linker-antibody conjugate.
The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.”
The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by
the Specification and the working examples. In the instant case, the Specification discloses approximately 10 compounds of the claimed invention on pages 54-56 of the instant Specification (i.e., Table 5).  For example, the instant claimed core formula comprises a 1,4-dioxane.  Further, the term spacer is used 5 times in the instant Specification and there do not appear to be any examples provided other than the specific examples of compounds actually shown.  Each intermediate has a following terminal moiety:

    PNG
    media_image1.png
    98
    68
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    99
    121
    media_image2.png
    Greyscale
, or 
    PNG
    media_image3.png
    50
    99
    media_image3.png
    Greyscale
linked to a O or NH.

Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “when a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use” (emphasis added).  Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added). Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the, full scope of the claimed invention without ‘undue experimentation’.” In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).
At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed. Nor is it necessary that an Applicant test all the embodiments of his invention. In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added). In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art.
Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims. Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims". Amgen, Inc., v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991). As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims. See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971). As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure. The entire claim must be considered. The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation.
As to the first inquiry, as discussed above, the claims are drawn to compounds of Formula (II), which are alleged by the Specification to conjugate an antibody and silvestrol.  Considering that a linker of Formula (II) encompasses at least thousands variations of atoms and group species, it is evident that the term linker is broad. Yet, as discussed above, the term spacer is used 5 times in the instant Specification and there do not appear to be any examples provided other than the specific examples of compounds actually shown.  Additionally, the “spacer” is similarly broad.  
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed. As discussed above, the claims are drawn to compounds of Formula (II), which are alleged by the Specification to conjugate an antibody and silvestrol.  Since identifying any linker which is capable of retaining the desired functionality of the claimed compound is complex, the nature of the instant invention is considered to be one of similar complexity. In the instant case, this complexity is exacerbated by the broadness of Formula (II) with respect to the disclosure since Formula (II) includes any linker having at least thousands of variations of atoms and functional groups, and combinations thereof, it is evident that the term spacer is broad. Yet, as discussed above, the term spacer is used 5 times in the instant Specification and there do not appear to be any examples provided other than the specific examples of compounds actually shown.
Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods) could not reasonably predict which linkers encompassed by Formula (II) would be usable in the instant claims without altering the ability of the claimed reagent compounds to perform their intended use.  Although the skilled artisan would have known that certain chemical modifications to the disclosed compounds may predictably provide structurally related compounds having similarly activity, a claim to all spacers whether structurally similar or not, appears to be over-inclusive of those variable spacers contemplated to actually work.  That is, the only way one skilled in the art is enabled to use the entire scope of the claim based on the instant disclosure entails undue experimentation.
To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 31, 32, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al., (US2018/0140724) (provisional filed May 27, 2015).
Deng teaches silvestrol and derivatives bound to a peptide linker and to an anti-CD30 antibody, as an example. See p29.  Antibody drug conjugates can include most antibodies, including anti-CD22 antibodies, such as epratuzumab. See par. 21.  Anti-HER2 antibodies as similarly contemplated. See par. 31.  Embodiments in which silverstrol is linked to an antibody are described in par’s 82, 86, and 90, with anti-CD30, anti-CD20, and anti-HER2 monoclonal antibodies.  Carriers and excipients known in the art may be used.  See par. 114.  Compositions andkits for treating tumors is taught, including instructions and package inserts. See par. 123.  A peptide linker is taught, as well as any compound that can be safely and effectively linked with an antibody and delivered to a tumor. See par. 9.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at a silvestrol bound to a peptide linker and to an antibody, including many of those claimed in view of Deng.  One would be motivated to do so because Deng teaches silvestrol conjugated to an antibody through a peptide linker for treating cancer, wherein the tumor expresses CD22, CD30, HER2, CD33, and others. See prior art claims 32, and 39.  As such, there would be a motivation to link a antigen that targets a specific cell surface antigen as described.   
	With regard to claim 32, drug load cannot be too high or too low, as described by Deng. Se par. 29.  As such, a POSA In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  A POSA can optimize the concentrations of two known result-effective variables to arrive at an optimized ratio for treating a claimed condition.
	As such, claims 1, 2, 3, 31, 32, 33, and 34 are obvious in view of Deng.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,639,378. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘378 patent include the compounds set forth in instant claim 35 and that fall within the scope of independent claim 1 (from which claim 35 directly depends).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628